     Case 3:18-cv-01590-AJB-AHG Document 19 Filed 07/14/20 PageID.264 Page 1 of 7



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    LILIAN KILLEEN,                                      Case No.: 18-cv-1590-AJB-NLS
                                          Plaintiff,
12                                                         ORDER DENYING DEFENDANT’S
      v.                                                   MOTION TO DISMISS, (Doc. No. 14)
13
      RICHARD V. SPENCER, Secretary of
14
      the Department of the Navy,
15                                Defendant.
16
17         Before the Court is Defendant Richard V. Spencer, Secretary of the Department of
18   the Navy’s (“Defendant”) motion to dismiss Plaintiff Lillian Killeen (“Plaintiff’s”)
19   discrimination claim under Title VII of the Civil Rights Act of 1964 (“Title VII”). (Doc.
20   No. 14.) Plaintiff opposed the motion, (Doc. No. 16), and Defendant replied, (Doc. No.
21   17). For the reasons stated herein, the Court DENIES Defendant’s motion.
22   I.    BACKGROUND
23         Plaintiff brings this action against Defendant, alleging violations of Title VII of the
24   Civil Rights Act of 1964. (First Amended Complaint (“FAC”), Doc. No. 13 ¶ 1.) She
25   asserts that Defendant has systemically acted with the purpose and effect of denying to
26   Plaintiff the same environment, terms, and conditions of employment as others similarly
27   situated because of her race and national origin as a Filipina. (Id. ¶ 3.) Specifically, Plaintiff
28   claims the United States Navy improperly reprimanded her for speaking her native
                                                       1
                                                                                     18-cv-1590-AJB-NLS
     Case 3:18-cv-01590-AJB-AHG Document 19 Filed 07/14/20 PageID.265 Page 2 of 7



1    language, Tagalog, while at work. (Id. ¶¶ 19–25.) Plaintiff alleges that she was given a
2    “Letter of Expectations” that requested Plaintiff and her subordinates “always use the
3    English language when discussing work topics in the work environment.” (Id. ¶ 20.) On
4    the basis of the Letter of Expectations, Plaintiff was ineligible to receive her Performance
5    Award of 2014, which would have amounted to at least $1,000. (Id. ¶ 34.) Additionally,
6    Plaintiff states she was retaliated against by her supervisor, Maria Pena, for filing an EEO
7    Complaint after receiving her Letter of Expectations. (Id. ¶¶ 43–62.) Plaintiff filed her first
8    Complaint on July 13, 2018, stating two claims for relief: (1) discrimination based on
9    race/national origin, and (2) retaliation. (Doc. No. 1.)
10         On October 5, 2018, Defendant filed its first motion to dismiss and the Court granted
11   the motion with leave to amend. (Doc. No. 11.) Subsequently, Plaintiff filed a FAC with
12   additional facts that further explained the purpose and extent of her and her subordinates’
13   use of Tagalog while at work. (FAC ¶¶ 21–23.) The FAC alleges that “all of [these
14   employees] spoke better Tagalog than English,” thus some employees occasionally
15   requested that she “explain concepts about work-related topics in Tagalog” rather than
16   English. (Id.) Furthermore, Plaintiff asserts that Spanish-speaking employees were not
17   reprimanded for speaking Spanish while at work. (Id. ¶ 28.)
18         On September 13, 2019, Defendant filed a second motion to dismiss the Title VII
19   discrimination claim, alleging that the FAC does not sufficiently allege facts to support this
20   claim. (Doc. No. 14.) Plaintiff opposed the motion, (Doc. No. 16), and Defendant replied,
21   (Doc. No. 17.) This order follows.
22   II.   LEGAL STANDARD
23         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the pleadings
24   and allows a court to dismiss a complaint upon a finding that the plaintiff has failed to state
25   a claim upon which relief may be granted. Navarro v. Block, 250 F.3d 729, 732 (9th Cir.
26   2001). The court may dismiss a complaint as a matter of law for: “(1) lack of cognizable
27   legal theory or (2) insufficient facts under a cognizable legal claim.” SmileCare Dental
28   Grp. v. Delta Dental Plan of Cal., 88 F.3d 780, 783 (9th Cir. 1996) (citation omitted).

                                                   2
                                                                                   18-cv-1590-AJB-NLS
     Case 3:18-cv-01590-AJB-AHG Document 19 Filed 07/14/20 PageID.266 Page 3 of 7



1    However, a complaint survives a motion to dismiss if it contains “enough facts to state a
2    claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
3    570(2007).
4           Notwithstanding this deference, the reviewing court need not accept legal
5    conclusions as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is also improper for the
6    court to assume “the [plaintiff] can prove [he or she] has not alleged . . . .” Associated Gen.
7    Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
8    On the other hand, “[w]hen there are well-pleaded factual allegations, a court should
9    assume their veracity and then determine whether they plausibly give rise to an entitlement
10   to relief.” Iqbal, 556 U.S. at 679. The court only reviews the contents of the complaint,
11   accepting all factual allegations as true, and drawing all reasonable inferences in favor of
12   the nonmoving party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002).
13   III.   DISCUSSION
14          While Plaintiff asserts two claims for relief in her FAC, Defendant’s motion to
15   dismiss only challenges Plaintiff’s first claim for discrimination based on race/national
16   original. (Doc. No. 16 at 1–2.) In short, Defendant argues that Plaintiff’s discrimination
17   claim should be dismissed because Plaintiff cannot satisfy the requirements for a Title VII
18   workplace discrimination claim. (Doc. No. 14 at 3–5.)
19          A.    Legal Framework
20          Title VII provides that it is unlawful for an employer “to discriminate against any
21   individual with respect to his compensation, terms, conditions, or privileges of
22   employment.” 42 U.S.C. § 2000e–2(a)(1). To bring a prima facie Title VII discrimination
23   claim, the Plaintiff must show that “(1) she was a member of protected class; (2) she was
24   qualified for her position and performing her job satisfactorily; (3) that she experienced
25   adverse employment action; and (4) that similarly situated individuals outside the protected
26   class were treated more favorably.” (Doc. No. 16 at 9); Chuang v. Univ. of Cal. Davis, Bd.
27   of Tr., 225 F.3d 1115, 1123 (9th Cir. 2000).
28          There are two types of Title VII discrimination claims: (1) disparate treatment, and
                                                    3
                                                                                   18-cv-1590-AJB-NLS
     Case 3:18-cv-01590-AJB-AHG Document 19 Filed 07/14/20 PageID.267 Page 4 of 7



1    (2) disparate impact. See Garcia v. Spun Steak Co., 998 F.2d 1480, 1484 (9th Cir. 1993).
2    While the disparate treatment theory requires proof of discriminatory intent, intent is
3    irrelevant to a disparate impact theory. Id. To establish a prima facie case in a Title VII
4    disparate impact claim “the plaintiff may not merely assert that the policy has harmed
5    members of the group to which he or she belongs. Instead, the plaintiff must prove the
6    existence of adverse effects of the policy”. Garcia, 998 F.2d at 1486. To establish a prima
7    facie case in a Title VII disparate treatment claim, the Plaintiff must show that there was
8    discriminatory intent in addition to the four elements that make up a prima facie Title VII
9    discrimination claim. International Brother of Teamsters v. United States, 431 U.S. 324,
10   335 n. 15 (1977).
11         Defendant relies on the case Garcia v. Spun Steak, 998 F.2d 1480 (9th Cir. 1993) for
12   the proposition that an English-only policy is not per se discrimination under Title VII.
13   (Doc. No. 14 at 4.) In Garcia, the defendant employer implemented a policy requiring its
14   bilingual employees to speak only English while at work. Id. at 1483. The employees and
15   their union brought an action against the defendant employer, alleging the English-only
16   policy violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e. Id. at 1483–
17   84. The Ninth Circuit first noted that “[t]o make out a prima facie case of discriminatory
18   impact, a plaintiff must identify a specific, seemingly neutral practice or policy that has a
19   significantly adverse impact on persons of a protected class.” Id. at 1486. If the prima facie
20   case is established, the burden shifts to the employer to “demonstrate that the challenged
21   practice is job related for the position in question and consistent with business necessity.”
22   Id.
23         The Garcia court went on to hold that the employees had failed the first step of
24   establishing a prima facie case because they did not prove any discriminatory impact. Id.
25   at 1490. Importantly, the court concluded it was not bound by the EEOC guidelines, which
26   provided that an employee meets the prima facie case in a disparate impact cause of action
27   merely by proving the existence of an English-only policy. See 29 C.F.R. § 1606.7(a), (b)
28   (1991). Under the EEOC’s scheme, an employer must always provide a business

                                                   4
                                                                                  18-cv-1590-AJB-NLS
     Case 3:18-cv-01590-AJB-AHG Document 19 Filed 07/14/20 PageID.268 Page 5 of 7



1    justification for such an English-only policy. Id. at 1489. But the court noted that the
2    employees could not reach the question of business justification because they failed to
3    establish a prima facie case in the first instance. Id. at 1490. The court found that an
4    English-only policy could not have a significant adverse impact on the bilingual employees
5    able to speak both English and Spanish. Id. at 1487. The court rejected the Spanish-
6    speaking employees’ argument that fully bilingual employees are hampered in the
7    enjoyment of the privilege to converse on the job because switching from one language to
8    another is not fully volitional. The court reasoned that “Title VII is not meant to protect
9    against rules that merely inconvenienced some employees, even if inconvenience falls
10   regularly on protected class but, rather, Title VII protects against only those policies that
11   have significant impact.” Id. at 1488.
12         B.     Plaintiff’s Title VII Discrimination Claim
13         In order to state a Title VII disparate impact claim, Plaintiff’s FAC needs to contain
14   facts that indicating the significant adverse impact of the English-only policy on Plaintiff.
15   Garcia, 998 F.2d at 1486; (Doc. No. 11 at 2.) To meet this requirement, Plaintiff must
16   provide facts demonstrating that the use of Tagalog rather than English while at work was
17   necessary—not just preferable or more convenient—for her and her subordinates to
18   perform their work functions. See Andrews v. PRIDE Indus., No. 2:14-CV-02154-KJM-
19   AC, 2017 WL 119803, at *12 (E.D. Cal. Jan. 12, 2017). Plaintiff alleges that the use of
20   Tagalog was a “faster and more efficient way of communication” in the workplace, and
21   that her subordinates would request explanation of work concepts for better understanding.
22   (FAC ¶ 22.) However, Plaintiff has failed to allege that the use of Tagalog rather than
23   English in work-related matters was necessary. Notably absent from the FAC are any facts
24   supporting allegations that Plaintiff and her subordinates were unable to speak English.
25   Rather, the FAC reveals that Plaintiff and her subordinates are capable of speaking both
26   English and Tagalog. (Id. ¶ 21.) Thus, with Garcia as the guiding principle, Plaintiff has
27   not demonstrated that the existence of an English-only policy, by itself, had a significant
28   adverse impact on Plaintiff or other Tagalog-speakers, since the employees were still able
                                                  5
                                                                                 18-cv-1590-AJB-NLS
     Case 3:18-cv-01590-AJB-AHG Document 19 Filed 07/14/20 PageID.269 Page 6 of 7



1    to perform their job functions and speak a common language.
2          However, this case is distinguishable from Garcia in one critical way. In opposition,
3    Plaintiff argues, “Defendant completely disregards Plaintiff’s allegations regarding the
4    different treatment of Tagalog-speaking employees compared to Spanish-speaking
5    employees.” (Doc. No. 16 at 9.) A member of a protected class can establish a disparate
6    treatment claim if they can show that they were being treated less favorably due to their
7    status as a member of a protected class. See International Brother of Teamsters, 431 U.S.
8    at 335 n.15. For the English-only policy to be considered discriminatory under a disparate
9    treatment claim, the Plaintiff must show that there was discriminatory intent behind the
10   policy. Wood v. City of San Diego, 678 F.3d 1075, 1081 (9th Cir. 2012) (“Where, as here,
11   a plaintiff is challenging a facially neutral policy, there must be a specific allegation of
12   discriminatory intent.”). “[P]roof of discriminatory motive is critical, although it can in
13   some situations be inferred from the mere fact of differences in treatment.” Id.
14         In the FAC, Plaintiff has alleged that the Spanish-speaking employees are not being
15   reprimanded for speaking Spanish while at work, which may show that the Tagalog-
16   speaking employees are being treated less favorably than other employees who are not in
17   that particular protected class. (FAC ¶ 28.) Indeed, Plaintiff states that “the ‘English-only’
18   rule is applied in a discriminatory manner” because the Spanish-speaking employees were
19   not reprimanded for failing to adhere to the English-only policy, while the Tagalog-
20   speaking employees were reprimanded for speaking Tagalog while at work. (Id. ¶ 28.) The
21   facts in the FAC demonstrate Plaintiff regularly observed her supervisor converse in
22   Spanish to her subordinates to explain concepts during work hours, in front of employees
23   who do not speak Spanish. (Id. ¶ 38.) Plaintiff maintains that “[t]he animus is further
24   proven by the fact that Defendant categorically extended Plaintiff’s reprimand to her
25   subordinates” and “Defendant not only instructed Plaintiff to only speak English, but also
26   to ‘ensure [her] subordinates do the same.’” (Id. ¶ 20.) Thus, since discriminatory intent
27   may be inferred from the differences in treatment, the fact that the English-only rule did
28   not apply to the Spanish-speaking employees, may indicate that there was in fact

                                                   6
                                                                                  18-cv-1590-AJB-NLS
     Case 3:18-cv-01590-AJB-AHG Document 19 Filed 07/14/20 PageID.270 Page 7 of 7



1    discriminatory intent. International Brother of Teamsters, 431 U.S. at 335 n.15. Therefore,
2    accepting all these factual allegations as true, and drawing all reasonable inferences in
3    favor of Plaintiff, Plaintiff has stated a claim for disparate treatment under Title VII. See
4    Thompson, 295 F.3d at 895; Garcia, 998 F.2d at 1489 (“We do not foreclose the prospect
5    that in some circumstances English-only rules can exacerbate existing tensions, or, when
6    combined with other discriminatory behavior, contribute to an overall environment of
7    discrimination.”).
8    IV.    Conclusion
9           Based on the foregoing, the Court DENIES Defendant’s motion to dismiss
10   Plaintiff’s first claim for relief, concluding that Plaintiff sufficiently alleged facts stating a
11   claim for discrimination under Title VII. (Doc. No. 14.)
12   Dated: July 14, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     7
                                                                                     18-cv-1590-AJB-NLS
